DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) received on April 16, 2021 has been considered by examiner.
Claim Objections
Claims 2, 3, 4, 7, and 9 are objected to because of the following informalities:
Claim 2 should have the appropriate punctuation after the limitations, “acquiring, by the first backend computer system, the entity of content targeting the first user using the received first set of data packets.” and “using, one way hash of first name, last name, date of birth, location and/or email address” 
Claim 3 should have the appropriate punctuation after the limitations, “wherein the activity data of the first user is adapted to identify prior activities which the first user conducted on the second website as captured by the second backend computer system.” and “using, one way hash of first name, last name, date of birth, location and/or email address” 
Claim 4 should have the appropriate punctuation after the limitation, “wherein the first backend computer system comprises the second backend computer system as a second module operating the second website;” 
Claim 7 should have the appropriate punctuation after the limitations, “determining, by the first backend computer system, that the received second set of identification information of the first user matches with the stored first user identifier of the first user if the checking operation returns a positive result.” and “using, one way hash of first name, last name, date of birth, location and/or email address” 
Claim 9 recitation of “deciding whether the received second user identifier exactly or partially matches with the stored first user identifier of the first user, using one way hashes for the comparision.” should be “deciding whether the received second user identifier exactly or partially matches with the comparison;” to correct spelling typo and punctuation.
Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are rejected under 35 U.S.C. 101 because the claims are not directed to patent eligible subject matter. 
Claims 1-14 do fall within at least one of the four categories of patent eligible subject matter because the claims recite a process (i.e., a method).
 Although claims 1-14 fall under at least one of the four statutory categories, it should be determined whether the claim wholly embraces a judicially recognized exception, which includes laws of nature, physical phenomena, and abstract ideas, or is it a particular practical application of a judicial exception (See MPEP 2106 I and II).
Claims 1-14 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Part I: Step 2A, Prong One:   Identify the Abstract Idea
Under step 2A, Prong One of the Alice framework, the claims are analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). The determination consists of a) identifying the specific limitations in the claim that recite an abstract idea; and b) determining whether the identified limitations fall within at least one of the three subject matter groupings of abstract ideas (i.e., mathematical concepts, mental processes, and certain methods of organizing human activity). See 2019 
The identified limitations of independent claim 1 recite:
 matching, by the first backend computer system, the received second set of identification information of the first user with the stored first set of user identification information of the first user; 
incorporating, by the first backend computer system, through the first module, the acquired entity of content targeting the first user into a content page of the first website displayable on a user terminal visiting the first website. 
The identified limitations recites matching identifiers of a first user in order to target the content that is selected for display to the first user visiting a website, which is a method of commercial interactions including advertising, marketing, or sales activities or behaviors, and business relations.  The claim limitations fall within the Certain Methods of Organizing Human Activities groupings of abstract ideas. The performance of the claim limitations using generic computing components (i.e., computer system) does not preclude the claim limitations from being in the certain methods of organizing human activity grouping.   Thus, the claimed invention is directed to a judicial exception. 
Part I: Step 2A, prong two: additional elements that integrate the judicial exception into a practical application
Under step 2A, Prong Two of the Alice framework, the claims are analyzed to determine whether the claims recite additional elements that integrate the judicial exception into a practical application. In particular, the claims are evaluated to determine if there are additional elements or a combination of elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claims are more than a drafting effort designed to monopolize the judicial exception (PEG 2019, Pg. 54).  
As a whole, the additional elements recite:
receiving, by the first backend computer system, from a second source of user information, a second set of identification information of the first user identifying the first user; 
acquiring, by the first backend computer system, an entity of content targeting the first user using activity data of the first user captured by the second source of user information, the activity data of the first user adapted to identify prior activities of the first user captured by the second source of user information
This judicial exception is not integrated into a practical application. The claims as a whole merely describe how to generally apply the concept of acquiring targeted content based on prior activities of the user and receiving identifying information of the user. The processor in the steps is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Dependent claims 2-14, when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea.
Since these claims are directed to an abstract idea, the Office must determine whether the remaining limitations “do significantly more” than describe the abstract idea.

Part II.  Determine whether any Element, or Combination, Amounts to“Significantly More” than the Abstract Idea itself
Under Part II, the steps of the claimed invention, when considered individually and as an ordered combination, do not improve another technology or technical field, do not improve the functioning of the computer itself, and are not enough to qualify as "significantly more". For example, the steps require no more than a conventional computer to perform generic computer functions. Specifically, receiving, storing, and updating data and performing mathematical functions are well-understood, routine, and conventional activities previously known in the industry (See claim 1: computer system to execute acquiring targeted content based on prior activities of the user and receiving identifying information of the user. MPEP 2106.05(d)(II) states that “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner: OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)). Therefore, based on the two-part Mayo analysis, there are no meaningful limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself. Claims 1-14, when considered individually and as an ordered combination, are rejected as ineligible subject matter under 35 U.S.C. 101.
Dependent claims 2-14 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional claims do no recite significantly more than an abstract idea.
	
	
	
	
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martino (US 2007/0208729 A1).

Regarding claim 1, Martino discloses a method, performed by a first backend computer system comprising a plurality of modules including a first module, for providing an entity of content targeting a 
receiving, by the first backend computer system, from a second source of user information, a second set of identification information of the first user identifying the first user (Paragraph [0037]: the end-user provides information about herself to the aggregation module 314. This information can include demographic and/or psychographic information, email addresses, credit card numbers, privacy preferences and the like. For example, in one embodiment the aggregation module 314 includes a field in which the end-user can provide all of her email addresses. In some embodiments, the aggregation module 314 generates information about the end-user by tracking the end-user's interactions with the browser module 310 and web sites); 
matching, by the first backend computer system, the received second set of identification information of the first user with the stored first set of user identification information of the first user (Paragraph [0037]: the information collected by the aggregation module 314 can indicate that the end-user uses different login information and/or email addresses at different web sites, and the corresponding relationships can indicate that these logins correspond to the same person); 
acquiring, by the first backend computer system, an entity of content targeting the first user using activity data of the first user captured by the second source of user information, the activity data of the first user adapted to identify prior activities of the first user captured by the second source of user information (Paragraph [0038]: The aggregation module 314 requests and receives recommendations for items from the relationship server 114. Generally, the recommendations identify items that might interest the end-user. For example, the aggregation module 314 can request and receive recommendations based on a web site that the end-user frequently visits ); and 
The aggregation module 314 presents the recommendations to the end-user by including them on a web page displayed by the browser module 310 or through similar techniques. In one embodiment, the aggregation module 314 uses the recommendations to create a highly-personalized page for the end-user that displays items in which the end-user might be interested. The browser module 310 can be configured to display this page as the home page that the browser shows when initially activated).
Regarding claim 2, Martino discloses wherein the acquiring of the entity of content targeting the first user using the activity data of the first user captured by the second source of user information, comprises: 
receiving, by the first backend computer system, from the second source of user information, a first set of data packets derived using the activity data of the first user captured by second source of user information (Paragraph [0037]); and 
acquiring, by the first backend computer system, the entity of content targeting the first user using the received first set of data packets (Paragraph [0038]);
using, one way hash of first name, last name, date of birth, location and/or email address (Paragraph [0046]).
Regarding claim 3, Martino discloses 
wherein the second source of user information comprises a second backend computer system operating a second website (Paragraph [0041]: the remote aggregation module 314 provides the end-user with a web page that contains links to a first web site that displays sports scores and to a second web site that displays celebrity gossip); and 
wherein the activity data of the first user is adapted to identify prior activities which the first user conducted on the second website as captured by the second backend computer system (Paragraph [0041]: If the end-user selects these links and visits both of these web sites, the aggregation module 314 creates relationships between the end-user and these two sites. Thus, the remote aggregation module 314 can create relationships between end-users and web sites even if the sites themselves do not interact with the relationship server );
using, one way hash of first name, last name, date of birth, location and/or email address (Paragraph [0046]).
Regarding claim 4, Martino discloses wherein the first backend computer system comprises the second backend computer system as a second module operating the second website (Paragraph [0041]).
Regarding claim 5, Martino discloses wherein the activity data of the first user captured by the second backend computer system comprises purchase-related activity data of the first user identifying prior purchase-related activities of the first user which the first user conducted on the second website (Paragraph [0037]: the information collected by the aggregation module 314 can indicate that the end-user uses different login information and/or email addresses at different web sites, and the corresponding relationships can indicate that these logins correspond to the same person. Similarly, the relationships can link the end-user to various web sites 112 that she frequents, to describe items that she purchases, to news articles that she reads ).
Regarding claim 6, Martino discloses wherein the purchase-related activity data of the first user comprises purchase data of the first user identifying at least one merchandise item which the first user previously purchased from the second website through visiting the second website (Paragraph [0037]).
Regarding claim 7, Martino discloses wherein the matching of the received second set of identification information of the first user with the stored first set of user identification information of the first user, comprises steps of: 
acquiring, by the first backend computer system, a second user identifier using the received second set of identification information of the first user (Paragraph [0037]); 
checking, by the first backend computer system, whether the second user identifier satisfactorily matches with the first user identifier of the first user stored in the database (Paragraph [0037]); and 
determining, by the first backend computer system, that the received second set of identification information of the first user matches with the stored first user identifier of the first user if the checking operation returns a positive result (Paragraph [0037]);

Regarding claim 8, Martino discloses wherein the second user identifier, as acquired by the first backend computer system, is included in the received second set of identification information of the first user (Paragraph [0037]).
Regarding claim 9, Martino discloses wherein the checking of whether the received second user identifier satisfactorily matches with the stored first user identifier of the first user, comprises: 
deciding whether the received second user identifier exactly or partially matches with the stored first user identifier of the first user, using one way hashes for the comparison (Paragraph [0079]);
if, by the deciding operation, the received second user identifier is found to be an exact match with the stored first user identifier of the first user, then returning a positive result (Paragraph [0079]); 
otherwise if, by the deciding operation, the received second user identifier is found to be a partial match with the stored first user identifier of the first user, and if the partial match is found to be satisfactory to link the received second user identifier with the partially matched first user identifier of the first user, then returning a positive result (Paragraph [0079]); and 
otherwise returning a non-positive result (Paragraph [0079]).
Regarding claim 13, Martino discloses wherein the entity of content targeting the first user, as acquired by the first backend computer system, comprises an advertisement targeting the first user (Paragraphs [0004] and [0038]).
Regarding claim 14, Martino discloses wherein collaborative filtering is used to generate the entity of content targeting the first user as acquired by the first backend computer system, and the employed collaborative filtering uses the activity data of the first user captured by the second source of user information (Paragraph [0027]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Martino (US 2007/0208729 A1) in view of Levy et al. (US 2010/0268661 A1).

Regarding claim 10, Martino does not explicitly disclose: 
wherein the first user is a friend of a second user in an online social network of the second user and the second user is visiting the first website through a user terminal of the second user; and 
wherein the incorporating of the acquired entity of content targeting the first user into a content page of the first website, comprises: 
receiving, by the first backend computer system, from a social networking platform implementing the online social network of the second user, social networking information of the first user indicating that the first user is a friend of the second user; 
forming, by the first backend computer system, the content page such that the content page is a personal content page personal to the second user, and 
incorporating the acquired entity of content targeting the first user into the personal content page; and sending, by the first backend computer system, the personal content page of the second user to the user terminal of the second user for the personal content page of the second user to be presented on the user terminal of the second user.
Levy teaches:

wherein the incorporating of the acquired entity of content targeting the first user into a content page of the first website, comprises: 
receiving, by the first backend computer system, from a social networking platform implementing the online social network of the second user, social networking information of the first user indicating that the first user is a friend of the second user (Paragraph [0605]: the social network 800 has a database 810 with historical data 101, related users 811, and user information); 
forming, by the first backend computer system, the content page such that the content page is a personal content page personal to the second user (Paragraph [0606]: Related users 811 and user information 812 can be combined to be displayed on the website 820 as related user's information), and 
incorporating the acquired entity of content targeting the first user into the personal content page; and sending, by the first backend computer system, the personal content page of the second user to the user terminal of the second user for the personal content page of the second user to be presented on the user terminal of the second user (Paragraph [0612]:  The social objects can be identified as likely social objects 841 by any recommendation algorithm. Likely social objects 841 and social object information 832 can be combined to be displayed on the website 820 as likely social objects' information 852. This information 852 is displayed to the current user when they are viewing any web page 851 as likely objects that they may like).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Martino to disclose wherein the first user is a friend of a second user in an online social network of the second user and the second user is visiting the first website through a user terminal of the second user; and wherein the incorporating of the acquired entity of content targeting the first user into a content page of the first website, comprises: receiving, by the first backend computer system, from a social networking platform implementing the online social network of the second user, social networking information of the first user indicating that the first user is a friend of the second user; 
Regarding claim 11, Martino discloses wherein the first website comprises a social networking platform implementing the online social network of the second user (Paragraph [0024]).
Regarding claim 12, Martino does not explicitly disclose:
 wherein the entity of content targeting the first user, as incorporated into the personal page of the second user, comprises a set of one or more gift recommendations targeting the first user.
Levy teaches:
wherein the entity of content targeting the first user, as incorporated into the personal page of the second user, comprises a set of one or more gift recommendations targeting the first user (Paragraph [0611]: Related social objects 831 and social object information 832 can be combined to be displayed on the website 820 as related objects' information 832. This information 832 is displayed to the current user when they are viewing a social object's webpage 831 as related objects that you may like).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Martino to disclose wherein the entity of content targeting the first user, as incorporated into the personal page of the second user, comprises a set of one or more gift recommendations targeting the first user as taught by Levy because it would have effectively improved 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE MPAMUGO whose telephone number is (571)272-8853. The examiner can normally be reached Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHINYERE MPAMUGO/Primary Examiner, Art Unit 3621